         Case 5:20-cv-03294-SAC Document 10 Filed 01/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



GERALD D. HAMBRIGHT,

               Petitioner,

               v.                                                  CASE NO. 20-3294-SAC

STATE OF KANSAS,

               Respondent.



                               MEMORANDUM AND ORDER

       This matter is a pro se petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

The Court conducted an initial review of the Petition and entered an Order to Show Cause

(Doc. 6) granting Petitioner until January 4, 2021, in which to show good cause why this matter

should not be dismissed without prejudice.

       In the Order to Show Cause, the Court found that Petitioner is a pretrial detainee and his

grounds for relief involve his pending state criminal proceedings. See State v. Hambright, Case

Nos. 19-CR-3853 and 20-CR-1109 (Sedgwick County District Court). A state prisoner must

exhaust all available state-court remedies before pursuing federal habeas relief unless it appears

there is an absence of available state corrective process or circumstances exist that render such

process ineffective to protect the petitioner’s rights. See 28 U.S.C. § 2254(b)(1); see also Bland

v. Sirmons, 459 F.3d 999, 1011 (10th Cir. 2006) (“A state prisoner generally must exhaust

available state-court remedies before a federal court can consider a habeas corpus petition.”).

The burden of proving exhaustion rests with the prisoner. Madden v. Cleveland Cty., 671 F.

App’x 725, 726 (10th Cir. Dec. 20, 2016) (unpublished) (citing Olson v. McKune, 9 F.3d 95

(10th Cir. 1993)).


                                                1
         Case 5:20-cv-03294-SAC Document 10 Filed 01/12/21 Page 2 of 3




       In Arter v. Gentry, the Tenth Circuit agreed with the district court’s decision construing a

pretrial detainee’s claim of excessive bail as a claim under § 2241 and denying habeas relief for

failure to exhaust state court remedies and noting that the Younger abstention doctrine, Younger

v. Harris, 401 U.S. 37 (1971), “compels us to avoid interference in ongoing state proceedings

when the state courts provide an adequate forum to present any federal constitutional

challenges.” Arter v. Gentry, 201 F. App’x 653, 653–54 (10th Cir. 2006) (unpublished).

Likewise, in Tucker v. Reeve, a state pretrial detainee challenged his pretrial detention, alleging

state officials set excessive bond, denied him a speedy trial, and engaged in illegal searches and

seizures. Tucker v. Reeve, 601 F. App’x 760 (10th Cir. 2015) (unpublished). The Tenth Circuit

found the district court’s application of the Younger abstention doctrine to be appropriate. Id. at

760–61; see also Albright v. Raemisch, 601 F. App’x 656, 659–60 (10th Cir. 2015)

(unpublished) (dismissing § 2241 petition challenging, inter alia, violation of rights against

excessive bond, for failure to exhaust state court remedies).

       In Hodson v. Reams, the Tenth Circuit found that the district court did not err in finding

that the court must abstain from exercising jurisdiction over petitioner’s challenge to the

Colorado competency statute and allegations of ineffective assistance of counsel based on the

Younger abstention doctrine.     Hodson v. Reams, 823 F. App’x 659, 662 (10th Cir. 2020)

(unpublished); see also Hodson v. Reams, 729 F. App’x 661 (10th Cir. 2018) (unpublished).

       Petitioner has filed a response to the Court’s Order to Show Cause.              (Doc. 8.)

Petitioner’s response sets forth arguments regarding his pending criminal case, but fails to show

good cause why his Petition should not be dismissed for failure to exhaust and based on the

Younger abstention doctrine.

       IT IS THEREFORE ORDERED THAT the Petition is dismissed without prejudice.



                                                 2
          Case 5:20-cv-03294-SAC Document 10 Filed 01/12/21 Page 3 of 3




      IT IS FURTHER ORDERED that Petitioner’s Motion for Discovery (Doc. 8) is

denied.

      IT IS SO ORDERED.

      Dated January 12, 2021, in Topeka, Kansas.

                                       s/ Sam A. Crow
                                       Sam A. Crow
                                       U.S. Senior District Judge




                                          3
